Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-10 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-10 and 17-20 of U.S. Patent No. 10,818,141. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5, 8-10 and 17-20 of the instant application are anticipated by claims 1-5, 8-10 and 17-20 of patent 10,818,141 respectively.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Independent claims 1 and 9 recite “identify a first merged combination of adjacent symbol display positions, the first merged combination of adjacent symbol display positions including a first symbol display position of the plurality of symbol display positions and a second symbol display position from the plurality of symbol display positions, the first merged combination of adjacent symbol display positions represented by a first oversized symbol display position; and perform an unmerge operation that unmerges the first merged combination of adjacent symbol display positions and causes at least one of the first symbol display position and the second symbol display position to display a single unmerged symbol” and “cause a plurality of symbol display positions to be displayed; determine a first merged combination of adjacent symbol display positions, the first merged combination of adjacent symbol display positions including a first symbol display position from the plurality of symbol display positions and a second symbol display position from the plurality of symbol display positions, the first merged combination of adjacent symbol display positions represented by a first oversized symbol display position; and unmerge the first merged combination of adjacent symbol display positions to cause at least one of the first symbol display position and the second symbol display position to display a single unmerged symbol.”  While the prior art does present two symbols occupying the same symbol potion being split, see U.S. Publication 2016/0093141 by Nelson at fig. 5, para. 3-5, 39-44, these two symbols occupying a single space are split to produce a feeling to the player that the odds of winning are increasing.  However, the type of merged symbols that are split according to claims 1 and 9 are of a type designed to entice a player to play by their size and potential for increased payouts, see U.S. Publication 2014/0274282 by Mastropietro at fig. 4, para. 3-9, because these symbols are seen as more enticing to a player, splitting them as is shown in prior art Nelson is counter intuitive and one having ordinary skill in the art would not have been motivated to do so. 
Independent claim 17 recites “defining, by the at least one processor, a starting region including at least one symbol display position of the plurality of symbol display positions; defining, by the at least one processor, a plurality of expanded regions from the starting region by incrementally increasing a size of the starting region, each expanded region including an incrementally greater number of symbol display positions than a preceding expanded region; determining, by the at least one processor, a plurality of game awards, each game award associated with a combination of symbol display positions in one of the starting region or an expanded region of the plurality of expanded regions; and performing, by the at least one processor, a merge operation that merges the symbol display positions associated with the game award having the greatest award value.”  While merging of symbols is known in the prior art, see U.S. Publication 2013/0310175 by Fujisawa at fig. 64a-c, para. 560-565, the claimed region generation/expansion and award comparison are not disclosed or taught by Fujisawa.
With respect to patent eligibility, the claims present a graphical interface for a gaming machine that renders the claims eligible because the claims are limited to a practical application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J IANNUZZI whose telephone number is (571)272-5793. The examiner can normally be reached M-F 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J IANNUZZI/               Examiner, Art Unit 3715